                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


RICARDO RYAN LACROIX,

                      Plaintiff,

v.                                                             Case No: 6:19-cv-565-Orl-41LRH

HILTON GRAND VACATIONS,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Judge Leslie

R. Hoffman submitted a Report and Recommendation (“R&R,” Doc. 7), in which she recommends

that the Application be denied and that the Complaint (Doc. 1) be dismissed without prejudice.

She further recommends that Plaintiff be granted leave to file an amended complaint. (Id. at 8–9

(listing what should be included in the amended complaint)).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 7) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2) is DENIED.

           3. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.




                                           Page 1 of 2
           4. On or before May 23, 2019, Plaintiff may file an amended complaint that complies

              with the guidance in the R&R. Failure to do so may result in the dismissal of this

              case without further notice. Plaintiff may also file a renewed application to proceed

              in district court without prepaying fees or costs.

       DONE and ORDERED in Orlando, Florida on May 13, 2019.




Copies furnished to:

Unrepresented Party




                                           Page 2 of 2
